UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VANDYKE JOHNSON,
                           Plaintiff,
                    -against-
                                                                       19-CV-8093 (CM)
DIANA ALMA; CHILD PROTECTIVE
SPECIALIST; DAVID A. HANSELL,                                               ORDER
COMMISSIONER OF CHILDREN
SERVICES; CITY OF NEW YORK,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       By order dated October 15, 2019, the Court dismissed Plaintiff’s complaint as barred by

the domestic relations exception to federal jurisdiction and the Younger abstention doctrine.

(ECF No. 6.) That order also denied Plaintiff’s request for injunctive relief. (Id.)

       On December 2, 2019, Plaintiff filed a letter (ECF No. 8) informing the Court that his

criminal case was dismissed and requesting that the Court reopen this case and allow him to

amend his complaint.

       Plaintiff’s request to have the Court reopen this case and allow him to amend his

complaint is DENIED. If Plaintiff wishes to pursue a claim for false arrest against proper

defendants, he may file a new action in this Court. Plaintiff is advised that any new action he

files must be accompanied by either the $400.00 in filing fees or a completed and signed request

to proceed in forma pauperis (IFP).

       If Plaintiff needs legal advice related to this matter, he may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York, which

is a free legal clinic staffed by attorneys and paralegals to assist those who are representing
themselves in civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached

to this order.

                                             CONCLUSION

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff1 and note

service on the docket.

         Plaintiff’s request to have the Court reopen this case and allow him to amend his

complaint is DENIED. Plaintiff may file a new action in this Court in accordance with the

standards set forth above.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       December 11, 2019
             New York, New York

                                                                  COLLEEN McMAHON
                                                              Chief United States District Judge




         1
             Plaintiff has consented to electronic service.


                                                     2
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
